DETAILED ACTION
This Office action is in response to the election filed on 28 February 2022.  Claim(s) 1-32 are pending in the application.  Claims 19-30 withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I of Group I in the reply filed on 28 February 2022 is acknowledged. Examiner acknowledged that Applicant elected Group I, claims 1-23, 31 and 32, election without traverse and Applicant further elected Species I a semiconductor memory device without require separated by air gaps. However, Applicant has argued that claims 24-30, 31, and 32 also read on the elected invention of Species I and thus, Applicant elects to prosecute claims 1-18 and 24-32. However, claims 24-30 are drawn to a method, and Applicant elected without traverse the invention of Group I, drawn to a semiconductor memory device. The invention of Group II, on which claims 24-30 are readable, is a method of manufacturing a semiconductor device, classified in H01L21/32135, and has been non-elected. Therefore, claims 19-30 have been withdrawn from consideration.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15, 17, 18, and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alsmeier et al., US Patent 8349681 B2.
With respect to claim 1, Alsmeier discloses stacks comprising alternating dielectric materials (143, fig. 42) and conductive materials (3, fig. 42) in a cell region (region between layer 2, fig. 42) of the electronic structure; a pillar high-k dielectric material 2 (column 8, lines 45-47) adjacent to the stacks and in a pillar region (pillar region 1,2,11, fig. 42) of the electronic structure; a charge blocking material (9, fig. 42), a nitride material (7, see column 9, lines 46-50), a tunnel dielectric material (11, fig. 42), and a channel material (1, fig. 42) adjacent to the pillar of high-k dielectric material (column 8, lines 45-47) in the pillar region (pillar region 1,2,11, fig. 42) 
With respect to claim 2, Alsmeier discloses wherein the pillar high-k dielectric material (column 8, lines 45-47) and the cell high-k dielectric material (7, fig. 42) separate the stacks from the channel material (1, fig. 42).
With respect to claim 3, Alsmeier discloses wherein a total thickness of the pillar high-k dielectric material (column 8, lines 45-47) and the cell high-k dielectric material (7, fig. 42) is from about 2 nm to about 20 nm.
With respect to claim 4, Alsmeier discloses wherein the adjoining pillar high-k dielectric material (column 8, lines 45-47) and the cell high-k dielectric material (7, fig. 42) are proximal to the conductive materials (3, fig. 42) of the stacks.
With respect to claim 5, Alsmeier discloses wherein the pillar high-k dielectric material (column 8, lines 45-47) is proximal to the dielectric materials (143, fig. 42) of the stacks and to the conductive materials (3, fig. 42) of the stacks.
With respect to claim 6, Alsmeier discloses wherein the cell high-k dielectric material (7, fig. 42) is not proximal to vertical surfaces of the dielectric materials (143, fig. 42) of the stacks.
With respect to claim 7, Alsmeier discloses further comprising an etch stop material (column 20, lines 54-57) between the dielectric materials (143, fig. 42) of the stacks and the pillar high-k dielectric material (column 8, lines 45-47).

With respect to claim 9, Alsmeier discloses wherein the pillar high-k dielectric material (column 8, lines 45-47; material, such as silicon oxide, silicon nitride, silicon oxynitride, or other high-k insulating materials) and the cell high-k dielectric material (7, fig. 42; hafnium oxide) comprise materials of different chemical compositions (Alsmeier the pillar material could be materials of different composition then cell high-k dielectric material).
With respect to claim 10, Alsmeier discloses wherein the pillar high-k dielectric material (column 8, lines 45-47; material, such as silicon oxide, silicon nitride, silicon oxynitride, or other high-k insulating materials) and the cell high-k dielectric material (7, fig. 42; hafnium oxide) comprise the same chemical composition (Alsmeier the pillar material could be materials of same composition then cell high-k dielectric material since hafnium oxide is a high-k insulation material).
With respect to claim 11, Alsmeier discloses wherein surfaces of the cell high-k dielectric material (7, fig. 42) are substantially planar.
With respect to claim 12, Alsmeier discloses wherein a portion of the cell high-k dielectric material (7, fig. 42) adjoining the pillar high-k dielectric material (column 8, lines 45-47) protrudes (as shown in figure 43 that the protrudes portion horizontal surface of layer 3) above an upper horizontal surface of the conductive materials (3, fig. 42) of the stacks and protrudes (as shown in figure 43 that the protrudes portion 
With respect to claim 13, Alsmeier discloses wherein a portion of the cell high-k dielectric material (7, fig. 42) adjoining the pillar high-k dielectric material (column 8, lines 45-47) protrudes (as shown in figure 43 that the protrudes portion horizontal surface of layer 3) above an upper horizontal surface of the cell high-k dielectric material (7, fig. 42) and protrudes (as shown in figure 43 that the protrudes portion horizontal surface of layer 3) below a lower horizontal surface of the cell high-k dielectric material (7, fig. 42).
With respect to claim 14, Alsmeier discloses wherein a portion of the conductive materials (3, fig. 42) of the stacks proximal to the pillar region (pillar region 1,2,11, fig. 42) protrudes (as shown in figure 43 that the protrudes portion horizontal surface of layer 3) above an upper horizontal surface of the conductive materials (3, fig. 42) of the stacks and protrudes (as shown in figure 43 that the protrudes portion horizontal surface of layer 3) below a lower horizontal surface of the conductive materials (3, fig. 42) of the stacks.
With respect to claim 15, Alsmeier discloses wherein the conductive materials (3, fig. 42) of the stacks comprise a substantially rectangular cross-sectional shape (as shown in figure 42 that the conductive material 3 have a substantially rectangular shape).
With respect to claim 17, Alsmeier discloses wherein the conductive materials (3, fig. 42) of the stacks and the cell high-k dielectric material (7, fig. 42) comprise a rounded cross-sectional shape proximal to the pillar region (pillar region 1,2,11, fig. 42).

With respect to claim 32, Alsmeier discloses stacks of alternating dielectric materials (143, fig. 42) and conductive materials (3, fig. 42) in a cell region (region between layer 2, fig. 42) of the electronic device; a pillar high-k dielectric material (column 8, lines 45-47), an interlayer poly-dielectric structure (column 10, lines 32-35), and a channel material (1, fig. 42) adjacent to the stacks and in a pillar region (pillar region 1,2,11, fig. 42) of the electronic device; and a cell high-k dielectric material (7, fig. 42) in the cell region (region between layer 2, fig. 42) and a portion of the cell high-k dielectric material (material of 7, fig. 42) adjoining a portion of the pillar high-k dielectric material (column 8, lines 45-47).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alsmeier et al., US Patent 8349681 B2.
31 is rejected under 35 U.S.C. 103 as being unpatentable over Alsmeier et al., US Patent 8349681 B2; in view of Goda US PG pub. 20120091521 A1.
With respect to claim 16, Alsmeier discloses wherein the conductive materials (3, fig. 42) of the stacks comprise substantially rectangular cross-sectional shape (as shown in figure 42 that the conductive material 3 have a substantially rectangular shape). Alsmeier did not discloses the conductive materials 3 is a rounded cross-sectional shape proximal to the pillar region (pillar region 1,2,11, fig. 42), however it would have been an obvious matter of design choice to have the conductive material layer 3 in different shape, since such a modification would have involved a mere change in the size/shape of the component. A change in size/shape is generally recognized as being within the level of ordinary skill in the art.
With respect to claim 31, Alsmeier discloses stacks of alternating dielectric materials (143, fig. 42) and conductive materials (3, fig. 42) in a cell region (region between layer 2, fig. 42) of the electronic device; a pillar high-k dielectric material (column 8, lines 45-47) adjacent to the stacks and in a pillar region (pillar region 1,2,11, fig. 42) of the electronic device; an interlayer poly-dielectric structure and a channel material (1, fig. 42) adjacent to the pillar high-k dielectric material (column 8, lines 45-47); and a cell high-k dielectric material (7, fig. 42) surrounding the conductive materials (3, fig. 42) in the cell region (region between layer 2, fig. 42), and a portion of the cell high-k dielectric material (7, fig. 42) adjoining a portion of the pillar high-k dielectric material (column 8, lines 45-47); however Alsmeier did not specifically disclose the memory device has an access lines and bit lines electrically coupled to the memory cells. Goda teaches flash memory device is a common type of flash memory device, so 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656. The examiner can normally be reached 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822